Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 1 of 15 PagelD# 5828

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

R.M.S. TITANIC, INC.,
Successor-in-interest to Titanic
Ventures, limited partnership,
Plaintiff,

Vv. CIVIL ACTION NO. 2:93cv902
THE WRECKED AND ABANDONED VESSEL, ITS
ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A
POINT LOCATED AT 41 43’ 32” NORTH
LATITUDE AND 49 45’ 49” WEST
LONGITUDE, BELIEVED TO BE THE R.M.S.
TITANIC, IN REM,

Defendant.
OPINION
This matter is before the court on R.M.S. Titanic, Inc.'s

(“RMST”) “Motion to Amend or Modify the Court’s July 28, 2000
Order” (“Motion”) and Memorandum in Support (“RMST Br.”), filed on
March 27, 2020. ECF Nos. 600, 601. The Motion requests that the
court amend or modify its Order of July 28, 2000, ECF No. 164, “to
permit limited cutting into sections of the ceiling over the
[R.M.S. Titanic’s] Marconi Suite and detachment of artifacts,”
including the recovery of the “Marconi wireless apparatus and
associated artifacts." Motion at 1. RMST also filed the Research

Design that would govern its proposed Expedition 2020, during which

it would conduct said activities. ECF No. 601-1. The United States,
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 2 of 15 PagelD# 5829

on behalf of its National Oceanic and Atmospheric Administration
(“NOAA”), as amicus, filed a “Report and Recommendation in Re:
RMST’s RMS Titanic Expedition 2020 Research Design” (“NOAA Br.”),
which expresses NOAA’s conditional approval of some aspects of the
Research Design and its opposition to recovery of the Marconi
device. ECF No. 602. RMST filed a Response in Opposition to NOAA’s
filing on May 6, 2020. ECF No. 605. NOAA filed a Supplement in
reply to RMST’s Response in Opposition on May 14, 2020. ECF
No. 610.
I. Court’s Order of July 28, 2000

On July 28, 2000, this court entered an Order stating that
RMST is “forbidden to in any way cut into the wreck or detach any
part of the wreck.” ECF No. 164. The court has reiterated this

prohibition in subsequent years. See, e.g., R.M.S. Titanic, Inc.

 

v. Wrecked and Abandoned Vessel, 742 F. Supp. 2d 784, 790 n.6 (E.D.

 

Va. 2010). Therefore, RMST must first obtain a modification or
amendment to the Order of July 28, 2000, before moving forward
with its plans to attempt a recovery of the Marconi artifacts. For
the reasons stated below, the court will grant such an amendment,

if certain conditions are met.}!

 

1 See infra at 11, 14.
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 3 of 15 PagelD# 5830

A.
A court may revise an interlocutory order under Federal Rule
of Civil Procedure 54(b), which provides the court with “broad
discretion” to revise its orders at any point prior to entry of

final judgment.? Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d

 

505, 515 (4th Cir. 2003); Fep. R. Civ. P. 54(b). The Fourth Circuit
has described three situations that can justify a modification of
an order under Rule 54(b): “(1) a subsequent trial produces
substantially different evidence, (2) controlling authority has
since made a contrary decision of law applicable to the issue, or
(3) the prior decision was clearly erroneous and would work
manifest injustice.” Id. At the same time, the Fourth Circuit has
cautioned against using Rule 54(b) as a means to simply rethink
earlier rulings “where litigants have once battled for the court's
decision.” U.S. Tobacco Coop. Inc. v. Big South Wholesale of
Virginia, LLC, 899 F.3d 236, 257 (4th Cir. 2018).
B.

RMST primarily relies on the “new evidence” factor, and points
to testimony, third-party reports, and other evidence showing
increased deterioration around the Marconi Suite. RMST Br. at 12;

see Am. Canoe Ass'n, 326 F.3d at 515. At a Status Conference held

 

 

2 At the outset of briefing on this issue, the United States
and RMST agreed on the applicable legal standard for modifying the
Order. NOAA Br. at 2-3. But see infra note 5.

3
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 4 of 15 PagelD# 5831

on February 20, 2020, the court heard testimony by P.H. Nargeolet,
a marine engineer who has made several dives to the R.M.S. Titanic
wreck site over the past thirty years, including most recently in
2019, as well as dives to other shipwreck sites over the course of
his lengthy career. Mr. Nargeolet has previously credibly
testified before the court in this case, and he currently serves
as RMST’s Director of Underwater Research and Co-Expedition Leader
for Expedition 2020. Mr. Nargeolet testified at the Status
Conference that the ship is experiencing significant deterioration
in the areas above and around the Marconi rooms. See Tr. of
Feb. 20, 2020, Hearing at 76-77, ECF No. 599 (“Hearing Tr.”). In
addition, Mr. Nargeolet discussed the favorable location of the
Marconi room, immediately beneath an open skylight and away from
the hull and superstructure, which will allow the remotely operated
vehicle to access the room with relatively minimal risk to the
wreck’s structural integrity. Id. at 83. The court finds Mr.
Nargeolet to be a credible, reliable, and proven witness, based on
his testimony at the Status Conference and the court’s experience
with him over the course of this admiralty proceeding.

David Gallo, Ph.D., who is the other Co-Leader of Expedition
2020, also testified at the Status Conference. Id. at 103-15. Dr.
Gallo’s testimony explained the techniques that RMST plans to use
to ensure that the operation will be done in a minimally invasive

manner. Id. at 110. Dr. Gallo also discussed the educational
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 5 of 15 PagelD# 5832

benefits and opportunities that would result from recovery of the
Marconi artifacts. Id. at 106, 109. The court finds Dr. Gallo, as
well, to be a credible witness, based on his testimony at the
Status Conference and his extensive marine archaeological
experience, including his leadership of the 2010 expedition to the
R.M.S. Titanic that produced the first comprehensive map of the
wreck site. ECF No. 601-1 at 28.

Finally, during the Status Conference, the court reviewed
photographs showing the increasing breakdown in the deck above the
Marconi Suite over time.? Hearing Tr. at 65-68; RMST Hearing
Exhibits 1-4. Moreover, in its brief, RMST cites to numerous
helpful scientific and expert reports and analyses since the
July 28, 2000, Order that further discuss the deterioration and
likely future collapse of the wreck. See RMST Br. at 12-21.

c.

NOAA opposes the conclusion that the ongoing deterioration
amounts to “new evidence” sufficient to modify the July 28, 2000,
Order under Rule 54(b). NOAA Br. at 19-20. NOAA argues that there
is nothing new about the fact that the wreck is deteriorating, and

that deterioration was a known problem at the time of the Order.

 

3 These photographs are particularly poignant and reflect the
breakdown of the ship’s interior at the location of the Marconi
Suite, as they were taken over a period of time—1986, 2004, 2010—
and then related to the current state of the breakdown at that
location. See Hearing Tr. at 65-67 (testimony of P.H. Nargeolet).

5
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 6 of 15 PagelD# 5833

Id.; see In re Antrobus, 563 F.3d 1092, 1098 (10th Cir. 2009)

 

(“Additionally, a party may not rely on evidence that was available
to it at the time of the prior ruling.”). NOAA also submitted
affidavits from experts in maritime archaeology and recovery that
question whether the deterioration is as dire as RMST says, as
there have been no peer-reviewed scientific studies on the topic,
and deterioration often slows down after an initial phase of rapid
but limited deterioration. See Conlin Aff. 191 6, 8, ECF No. 602-2.
D.

Although the presence of deterioration itself is not
unexpected or new, the fact that deterioration has progressed to
this stage and has been concentrated in the area above the Marconi
Suite is a new development that was not known to the court when it
entered the July 28, 2000, Order. The court agrees with RMST that
the pace and location of deterioration, combined with the
historical and cultural importance of the Marconi artifacts,
justify a modification to the July 28, 2000, Order for RMST to
attempt the limited recovery operations described in its Research
Design for Expedition 2020. Moreover, the proposed expedition
would not violate the underlying purposes or objectives of the
July 28, 2000, Order, which was intended not to bar all recovery
operations but rather “to prevent wrongful destruction of the wreck
site.” ECF No. 338 at 3. RMST has complied in good faith with the

text and purposes of the Order of July 28, 2000, over the past two
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 7 of 15 PagelD# 5834

decades, and, in granting the Motion, the court leaves that Order
in place in all respects, except with regard to the proposed
expedition under consideration here.’ In so ruling, the court does
not rethink its Order of July 28, 2000, but rather modifies it for
a unigue opportunity to recover an artifact that will contribute
to the legacy left by the indelible loss of the Titanic, those who

survived, and those who gave their lives in the sinking.°

 

II. Subsequent Legal Developments
Since the court’s July 28, 2000, Order, there have been
numerous legal developments regarding recovery of artifacts from
the R.M.S. Titanic wreck site, two of which are relevant here.
First, the United States, United Kingdom, France, and Canada

drafted the “Agreement Concerning the Shipwrecked Vessel RMS

 

4 The court notes that it has modified the July 28, 2000,
Order on at least two prior occasions for artifact recovery. See
ECF Nos. 175, 338. Such amendment is necessary for RMST to pursue
salvage operations and maintain its salvor-in-possession status.
See R.M.S. Titanic, Inc. v. Wrecked and Abandoned Vessel, 924 F.
Supp. 714, 719 (E.D. Va. 1996) (reviewing case law).

5 Midway through the briefing on this matter, RMST and NOAA
took a position that the court should analyze the proposed
modification of the July 28, 2000, Order under the standard for
modifying or dissolving an injunction. See ECF No. 605 at 6-7; ECF
No. 610 at 1-3. Courts in this district have identified several
factors that influence the decision to modify or dissolve an
injunction, many of which overlap with the standard for modifying
an order under Rule 54(b). See Crutchfield v. U.S. Army Corps of
Engineers, 175 F. Supp. 2d 835, 844 (E.D. Va. 2001) (Payne, J.).
The court finds that the factual record detailed above supports
modification under the Crutchfield factors, as well as under
Rule 54(b) and American Canoe.
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 8 of 15 PagelD# 5835

Titanic” (“International Agreement”) and accompanying “Rules
Concerning Activities Aimed at the RMS Titanic and/or Its
Artifacts” (“Annex Rules”). The International Agreement sets
various standards that the signatories should use in deciding
whether to approve expeditions to the Titanic. These include
regulating “entry into the hull sections of the RMS Titanic so
that they, other artifacts and any human remains are not
disturbed,” requiring a demonstration of “ability to fund the
project through completion,” prohibiting recovery of artifacts
except “when justified by educational, scientific, or cultural
interests, including the need to protect the integrity of the RMS
Titanic and/or its artifacts from significant threat,” and
requiring “a determination that the benefits of the project
outweigh the potential risk of damage.” International Agreement
Art. 4; Annex Rules §§ 9, 11, 19.

Second, on May 5, 2017, Congress passed the Department of
Commerce Appropriations Act, which included a section stating that
“no person shall conduct any research, exploration, salvage, or
other activity that would physically alter or disturb the
wreck . . . of the RMS Titanic,” unless the Secretary of Commerce

approved of the activity as provided in the International

 

6 The United States signed the International Agreement in
2004, and Secretary of State Michael Pompeo deposited an Instrument
of Acceptance on behalf of the United States on November 18, 2019.
ECF No. 581-1.
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 9 of 15 PagelD# 5836

Agreement. Department of Commerce Appropriations Act, 2017, Pub.
L. 115-31, 131 Stat. 135, 192 (May 5, 2017) (“2017 Appropriations
Act”). The Secretary of Commerce subsequently delegated that
authority to the NOAA Administrator. See ECF No. 564-2.

NOAA argues that RMST’s Research Design violates several of
the standards set forth in the International Agreement and Annex
Rules. Specifically, NOAA argues that RMST failed to demonstrate
that it has funding to complete all stages of the project,
including conservation and curation; that RMST did not include a
realistic assessment of potential damage to the RMS Titanic from
its proposed operations; and that the expedition is not justified
by educational, scientific, or cultural interests. NOAA Br. at 9,
16-17. In a footnote, NOAA also informs the court that RMST has
not complied with the provision in Section 113 of the 2017
Appropriations Act that requires any expedition that would
“physically alter or disturb” the wreck site to first obtain

authorization from the Secretary of Commerce.’ Id. at 16 n.16. In

 

7 In its brief, RMST refers to NOAA’s invocation of Section
113 as an attempt to “usurp” the court’s jurisdiction over the
case. RMST’s language in this section of its brief is hostile and
inflammatory. RMST accuses NOAA of pursuing “its own political
agenda,” and at one point says: “Asking the JNPAC [i.e., a British
archaeology organization that NOAA referenced in its filings] for
its opinion on RMST’s plans to salvage the Titanic is like asking
the Taliban if it is acceptable to serve wine at a Catholic
wedding.” RMST Br. at 26. This hyperbole is unacceptable, and is
meaningless to the court. The point here is that the court, not
NOAA, determines the salvage rights of the salvor-in-possession
under United States admiralty law and the record of this case. See

9
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 10 of 15 PagelD# 5837

response, RMST challenges the constitutionality of this provision
of the 2017 Appropriations Act and of the International Agreement.
ECF No. 605 at 13.

At this juncture, the only matter before the court is whether
to amend the July 28, 2000, Order to lift that Order’s prohibitions
on cutting into or detaching from the wreck for purposes of the
proposed Expedition 2020. The court does not address any need for
RMST to obtain additional authorizations required by law, such as
under Section 113 of the Department of Commerce Appropriations Act
of 2017, because such authorizations are beyond the scope of the
Rule 54(b) modification. Likewise, the court does not address the
constitutionality of NOAA’s claimed authority to wield approval
power and control over salvage operations in the Article III courts
of the United States exercising their admiralty jurisdiction,
because there is no ripe constitutional issue before the court.®
At this point, NOAA appears as an amicus, not as a formal party at
issue in this case, and it has not sought to enforce its approval

power or otherwise block the expedition. The court cannot

 

R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943, 960-67 (4th Cir.
1999), cert. denied, 528 U.S. 825 (1999) (reviewing this court’s
admiralty jurisdiction and applicable salvage law).

8 See, e.g., Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 891
(1990); Hodel v. Virginia Surface Min. & Reclamation Ass'n, Inc.,
452 U.S. 264, 294-95 (1981) (“[T]he constitutionality of statutes
ought not be decided except in an actual factual setting that makes
such a decision necessary.”).

10
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 11 of 15 PagelD# 5838

adjudicate NOAA’s rights in this respect or the constitutionality
of Section 113 until they are at issue in this case.

The court notes, however, that in granting RMST’s request for
a modification of the June 28, 2000, Order, it finds that the
Research Design achieves most of the requirements set forth in the
International Agreement, Annex Rules, and other applicable
guidelines. The Research Design and the court’s decades of
experience with RMST over the course of this admiralty proceeding
demonstrate that RMST has the ability and intention to preserve
the artifacts it recovers, that RMST has considered the potential
for collateral damage to the wreck, and that there is more than
sufficient educational, scientific, or cultural justification for
recovering the Marconi artifacts.? While NOAA is correct that
certain aspects of the Research Design would benefit from more
information, the court believes that NOAA is asking for an
unrealistic amount of detail in an already lengthy expedition plan.

That being said, the court does agree with NOAA that the
Research Design lacks sufficient detail with regards to funding.

To that end, the court will condition its granting of RMST’s Motion

 

9 The Marconi artifacts are particularly and singularly
important as the reflection of the final rescue calls from the
“invulnerable” R.M.S. Titanic and the state-of-the-art telegraph
system at the time. These artifacts aid in relating the past, and
the memories thereof, with and to the present generation, including
current state-of-the-art transmission technologies. See RMST Br.
at 3-4.

11
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 12 of 15 PagelD# 5839

on the filing, on or before June 18, 2020, of a funding plan that
details the anticipated costs and sources of funding for the
operation. RMST may file such a plan under seal, if it wishes to
preserve the confidentiality of any proprietary information, but
must share the plan with NOAA, which shall maintain it under seal
pending further order of the court.
III. Findings of the Court

Having reviewed the Motion and briefs, as well as the filings
and proceedings relating to the February 20, 2020, Status
Conference, and based on the experience of having presided over
this case for more than twenty years, the court makes the following
findings:

e Since RMST was appointed salvor-in-possession of the Titanic
wreck in 1994, it has executed or supervised numerous
successful dives to the wreck site and has reliably
demonstrated its ability to comply with the court’s orders
and applicable laws and regulations in doing so.

e Moreover, RMST has demonstrated its ability to properly fund
and carry out the recovery, curation, and conservation of
artifacts from the Titanic wreck site. The court credits
RMST’s representation that it will do so in relation to any

planned expedition in 2020.

12
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 13 of 15 PagelD# 5840

e Expeditions to the wreck site require several months of
preparation and must occur during a narrow window of the year
due to weather and oceanic conditions.

e The Marconi device has significant historical, educational,
scientific, and cultural value as the device used to make
distress calls while the Titanic was sinking. Evidence newly
before the court has highlighted the worsened deterioration
of the ceiling above the Marconi Suite. This deterioration
has greatly accelerated since the court’s Order of July 28,
2000, such that the Marconi device and associated artifacts

face significant threat of permanent loss.

e RMST’s Research Design proposes a plan for recovery of the
Marconi device and associated artifacts that seeks to
minimize disturbance to the rest of the Titanic wreck,
including to the hull of the ship and the remains of those
1,500 souls lost in the sinking of the ship.

e The expedition team outlined in the Research Design consists
of experienced and reliable individuals, many of whom have
proven themselves to be effective and reliable expedition
team members throughout this admiralty proceeding,

particularly co-leaders Mr. Nargeolet and Dr. Gallo.?°

 

10 RMST and NOAA seem unnecessarily embroiled in the issue and
status of Dr. John Broadwater’s employment with RMST. See ECF
No. 607 (informing the court that Dr. Broadwater departed from
RMST before RMST’s May 6, 2020, filing); ECF No. 609 (discussing

13
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 14 of 15 PagelD# 5841

IV. Conclusion

As stated herein, and based on the full record of this salvage
case, the court finds that there are more than sufficient grounds
to modify the court’s Order of July 28, 2000, on the criteria set
forth in Rule 54(b) and by the Fourth Circuit. Accordingly, RMST’s
Motion is GRANTED, insofar as it seeks to amend the court’s Order
of July 28, 2000, to permit RMST minimally to cut into the wreck,
only as necessary to access the Marconi Suite, and to detach from
the wreck the Marconi wireless device and associated artifacts,
during an expedition to take place in August and September 2020,
as outlined in the Research Design, ECF No. 601-1. The court’s
granting of the Motion is conditioned on RMST filing with the court
and NOAA by June 18, 2020, under seal if desired, a funding plan
detailing the costs and funding sources of the recovery operation
and the conservation of any recovered artifacts.

Should the expedition occur, RMST is DIRECTED to file with
the court, and to provide to NOAA, any video and/or audio
recordings made during the dive(s) and a report detailing the

activities and outcome of the expedition after it has been

 

an alleged “pressure campaign” against Dr. Broadwater and
explaining that RMST did not raise the issue because it was still
in discussions with Dr. Broadwater); ECF No. 610 (responding to
RMST’s allegations of a pressure campaign). The relevance of this
personnel issue is tangential, at best, to the court’s decision
here, given the expertise of the expedition team as individuals
and as a whole.

14
Case 2:93-cv-00902-RBS Document 612 Filed 05/18/20 Page 15 of 15 PagelD# 5842

completed. Such report shall also list all artifacts recovered and
include RMST’s plans for curation, conservation, and documentation
of these artifacts. Any artifacts recovered during the expedition
shall be considered as part of the Subject TITANIC Artifact
Collection (“STAC”) and shall be subject to the continuing

jurisdiction of this court. See R.M.S. Titanic, Inc., 742 F. Supp.

 

2d at 819.

The Clerk is DIRECTED to send a copy of this Opinion to
counsel for RMST and for the United States as amicus.

IT IS SO ORDERED.

Qoenco Baagh Sorte

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

135
